Citation Nr: 1743505	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for rhinitis.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for a kidney disability to include chronic renal failure and bilateral renal cyst to include as to secondary to gout.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for cystitis to include as secondary to gout.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for migraines. 

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection bilateral feet disabilities.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United State Army from October 1988 to February 1992 and from January 1993 and May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2016, the Veteran presented sworn testimony during a Travel Board hearing in Winston-Salem, North Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for COPD, entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with gout in service and has continued to have recurrent symptoms until the present time.

2.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine in service and has continued to have recurrent symptoms until the present time.

3.  The Veteran was diagnosed with bilateral knee degenerative joint disease in service and has continued to have recurrent symptoms until the present time.

4.  The Veteran was diagnosed with rhinitis in service and has continued to have recurrent symptoms until the present time.

5.  The Veteran's benign renal cysts are most likely secondary to the Veteran's service connected hypertension.

6.  The Veteran was diagnosed with hypertension in service and has continued to have recurrent symptoms until the present time.

7.  The Veteran's cystitis is at least as likely as not related to the Veteran's service connected gout.

8.  The Veteran was diagnosed with erectile dysfunction in service and has continued to have recurrent symptoms until the present time.

9.  The Veteran suffered a head injury in service and has continued to have recurrent headaches until the present time.

10.  On November 2016, at the Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeals for entitlement to service connection for a left and right foot disabilities was  requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

2.  The criteria for service connection for lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

3.  The criteria for service connection for bilateral knee disabilities are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

4.  The criteria for service connection for rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

5.  The criteria for service connection on a secondary basis for a kidney disability to include chronic renal failure and bilateral renal cyst are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 3.326(a) (2016).

6.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

7.  The criteria for service connection on a secondary basis for cystitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

8.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

9.  The criteria for service connection for migraines are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

10.  The criteria for withdrawal of the appeals with respect to the issues of entitlement to service connection for left and right foot disabilities by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals - Bilateral Feet Disabilities

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative. 

38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeals for service connection for a left and right foot disabilities on the record at the November 2016 Board hearing, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for these issues and the appeals as to these issues are therefore dismissed.

Duties to Notify and Assist

Since the Board is granting the Veteran's appeals there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence.  See 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Merits

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

At the onset, the Board notes that the claims file contains evidence, in the form of a July 2014 email correspondence, that there were missing service treatment records (STRs) that were only associated with the claims file in July 2014 after the August 2011 rating decision and April 2013 Statement of the Case.  As discussed below more thoroughly, these STRs included multiple diagnosis of the disabilities for which the Veteran seeks service connection.  

Gout, Degenerative Disc Disease of the Lumbar Spine, Bilateral Knee Degenerative Joint Disease, Rhinitis, Hypertension, Erectile Dysfunction, and Migraines

Turning to the first element of service connection, a current disability, a October 2014 VA treatment note contains the diagnoses of rhinitis, gout, degenerative joint disease (DJD) of the bilateral knees and lumbar spine, erectile dysfunction, and hypertension.  Similarly, a June 2011 VA examiner diagnosed the Veteran with migraines.

Turning to the elements of an inservice incurrence, the Veteran's service treatment records include notations that he was diagnosed with gout in June 2007, degenerative disc disease of the lumbar spine in April 2005, bilateral knee degenerative joint disease in April 2005, rhinitis in June 2007, hypertension in June 2007, erectile dysfunction in June 2007, and a head injury in 1994 as documented in a April 2005 treatment note.

Regarding nexus, in the Veteran's November 2016 hearing, he testified that he has been suffering from symptoms arising from gout, degenerative disc disease of the lumbar spine, bilateral knee degenerative joint disease, rhinitis, hypertension, erectile dysfunction, and migraines starting in service and continuing to the present day.  In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  Additionally, the Veteran's service treatment records corroborate that the Veteran was diagnosed with these disabilities while in service.  Given the fact there is no negative opinion of record, the close proximity of the post-service and in service diagnoses of these disabilities, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service, the Board finds that service connection is warranted for these disabilities.  See 38 C.F.R. § 3.303 (a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence); see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.

After having carefully reviewed the record, and weighing the evidence in support of the claim, the Board finds that the Veteran's gout, degenerative disc disease of the lumbar spine, bilateral knee degenerative joint disease, rhinitis, hypertension, erectile dysfunction, and migraines are related to his active service and entitlement to service connection has been established.  


	(CONTINUED ON NEXT PAGE)

Kidney Disability and Cystitis

A June 2011 VA examiner diagnosed the Veteran with chronic renal failure, bilateral renal cysts, and cystitis.  This examiner further found that the Veteran's chronic renal failure and cystitis was most likely secondary to his gout and that bilateral renal cysts were most likely secondary to hypertension among other things.  

The Board notes that based on the above findings, the Veteran is now service connected for both gout and hypertension, and as the June 2011 examiner has established that the Veteran's chronic renal failure, cystitis and bilateral renal cysts are related to the Veteran's now service connected gout and hypertension, the Board finds that the elements of secondary service connection - a current disability caused or aggravated by a service connected disability - have been met.  As such, service connection is warranted for the Veteran's chronic renal failure, cystitis, and bilateral renal cysts.  See Wallin v. West, supra; see also Allen, supra.


ORDER

The claims for service connection for bilateral feet disabilities are dismissed.

Entitlement to service connection for gout is granted.

Entitlement to service connection for lumbar spine disability is granted

Entitlement to service connection for bilateral knee disability is granted

Entitlement to service connection for rhinitis is granted

Entitlement to service connection for kidney disability to include chronic renal failure and bilateral renal cysts is granted

Entitlement to service connection for hypertension is granted

Entitlement to service connection for cystitis is granted

Entitlement to service connection for erectile dysfunction is granted

Entitlement to service connection for migraines is granted


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for service connection for a right shoulder disability, COPD and bilateral hearing loss. 

COPD - Examination Necessary

The Board finds that on the issue of COPD a medical opinion is necessary to determine any potential etiological connection between the Veteran' current COPD and his exposure to hazards at ground-zero during the terrorist attack in September 2011.  The Board notes that the Veteran testified in November 2016 that he was an army recruiter stationed in New York City at the time of September 2011 and was collecting paperwork from a recruit's mother at the World Trade Center on that date.  The Board has found that these statements concerning his vicinity to the World Trade Center are credible as they are within the scope of circumstances of his type of service.  However, the Board does not have the competency to relate any exposure to the ash debris cloud and the Veteran's current COPD, as such a medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss and Right Shoulder - Inadequate Examination

The Board notes, as mentioned above, that the Veteran's service treatment records were not available when the Veteran's first examinations of his bilateral hearing loss and right shoulder disability were provided.  Thus, these examinations are on their face inadequate.  As such, the Board finds that new examinations should be provided to the Veteran regarding his bilateral hearing loss and right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify and determine the etiology of the Veteran's COPD, right shoulder disability and bilateral hearing loss.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should take a detailed history from the Veteran regarding the onset of his COPD, right shoulder disability, and bilateral hearing loss, and any continuity of symptoms since that time.  

(A)  After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's COPD was incurred or aggravated by his active duty to include exposure to the contaminants and environmental hazards in the vicinity of the World Trade Center buildings in New York City on September 11, 2001.

In providing an opinion, the examiner must comment on the Veteran's November 2016 testimony, which has been found credible, as to his vicinity to the World Trade Center at the time of the September 2011 terrorist attacks.

(B)  After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the any identified right shoulder disability was incurred or aggravated by his active duty. 

In providing an opinion, the examiner must comment on the April 2005 service treatment record, which noted the Veteran's repeated complaints of right shoulder pain and provided to notation "the right shoulder shows erosion at the inferior aspect of the distal clavicle."

(C).  After considering the pertinent information in the record in its entirety, the VA examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the any identified hearing loss was incurred or aggravated by his active duty.

In providing an opinion, the examiner must comment on the Veteran's military occupation specialty in proximity of artillery operation.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


